
	
		I
		112th CONGRESS
		1st Session
		H. R. 3656
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Sessions
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  death and disability protection for loans from qualified employer
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Savings Security Act of
			 2011.
		2.Participant loan
			 death and disability protection
			(a)Qualified
			 participant loan protection arrangementSection 414 of the
			 Internal Revenue Code of 1986 is amended by inserting at the end the following
			 new subsection:
				
					(y)Qualified
				participant loan protection arrangement
						(1)In
				generalFor purposes of this
				title, the term qualified participant loan protection arrangement
				means an arrangement under which a participant or beneficiary who receives
				(directly or indirectly) any amount as a loan from an eligible retirement plan
				described in clause (iii), (iv), or (vi) of section 402(c)(8)(B) has the option
				to obtain protection against death and disability in the manner described in
				paragraph (2).
						(2)Manner of
				providing protectionFor
				purposes of paragraph (1)—
							(A)Manner of
				protectionProtection against death and disability described in
				this paragraph is protection provided through—
								(i)a
				group insurance policy issued to the plan for the sole purpose of providing
				participant and beneficiary loan death and disability insurance, or
								(ii)a
				debt protection product in which debt protection is provided through
				appropriate commercial contractual liability insurance.
								(B)Cost of debt
				protectionFor purposes of subparagraph (A)(ii), a product shall
				not be treated as a debt protection product unless the cost of such product is
				allocated to the accounts of participants or beneficiaries with outstanding
				loans.
							(C)Reimbursement
				requirementAn arrangement shall not be treated as providing
				protection against death and disability for purposes of paragraph (1) unless
				under such arrangement—
								(i)the plan, upon
				death or disability of the participant or beneficiary, is required to cancel
				any outstanding loan balance, and
								(ii)such protection
				provides for payment to the plan of—
									(I)an amount equal to
				the outstanding loan balance of the participant or beneficiary, and
									(II)the amount taken
				into account under section 402(m)(1)(B).
									(D)Election to opt
				out of coverageProtection against death and disability under a
				qualified participant loan protection arrangement shall apply unless a
				participant or beneficiary elects in writing to receive a loan without
				protection against participant death or disability. Any such election shall be
				irrevocable.
							(3)Rate of
				interestA loan described in paragraph (1) shall not be treated
				as failing to bear a reasonable rate of interest for purposes of any
				requirement of law solely because the rate of interest under the loan is
				reduced by the cost of the death and disability protection provided pursuant to
				this subsection, and such protection may be taken into account in determining
				whether a loan bears a reasonable rate of interest.
						(4)DefinitionsFor
				purpose of this subsection—
							(A)Debt protection
				productThe term debt protection product means a
				loan term or contractual arrangement modifying loan terms under which a plan
				agrees to—
								(i)cancel all or part
				of a participant’s or beneficiary’s obligation to repay an extension of credit
				from that plan upon the occurrence of a specified event; and
								(ii)in the event of a
				participant’s or beneficiary’s death or disability, credit to the account of
				such participant or beneficiary of an additional amount equal to the amount
				taken into account under section 402(m)(1)(B).
								Such
				loan term or contractual arrangement may be separate from or a part of other
				loan documents.(B)DisabilityThe
				term disability means an impairment described in section 72(m)(7)
				that causes a participant to be disabled within the meaning of section
				72(m)(7).
							(5)Special
				ruleA debt protection product used in connection with a
				qualified participant loan protection arrangement shall not be treated as a
				swap (as defined by section 1a(47) of the Commodity Exchange Act (7 U.S.C.
				1a(47))) or as a security-based swap (as defined by section 3(a)(68) of the
				Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)(68))).
						.
			(b)Deemed
			 distribution in event of death or disabilityParagraph (2) of
			 section 72(p) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C)
			 the following new subparagraph:
				
					(D)Qualified
				participant loan protection arrangementIn the event of the death
				or disability of a participant or beneficiary, the amount of any outstanding
				loan to the participant or beneficiary that is cancelled pursuant to a group
				insurance policy or debt protection product that was made available under a
				qualified participant loan protection arrangement described in section 414(y)
				shall be—
						(i)paid to the plan
				and credited to the interest in the plan of the participant or
				beneficiary,
						(ii)deemed
				distributed to such participant or beneficiary (or his or her specified
				beneficiaries) on the date of such payment, and
						(iii)treated as an
				amount described in paragraph (1)(A) on the date of such payment and not as an
				amount described in section
				61(a)(12).
						.
			(c)Exception to
			 income inclusion rules relating to purchase of life insurance
			 protectionSubparagraph (B) of section 72(m)(3) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subparagraph shall not apply to any amount that is a
			 repayment of a loan to a participant or beneficiary by a plan described in
			 subparagraph (A)(i) or a trust described in subparagraph (A)(ii), if that
			 repayment is applied to the purchase of participant and beneficiary loan death
			 and disability protection pursuant to a qualified participant loan protection
			 arrangement described in section 414(y)..
			(d)Exclusion from
			 gross income for certain distributions pursuant to cancelled
			 loanSection 402 of the Internal Revenue Code of 1986 (relating
			 to the taxability of beneficiary of employees’ trust) is amended by inserting
			 at the end the following new subsection:
				
					(m)Certain
				distributions pursuant to cancelled loan
						(1)In
				generalIn the case of an employee to whom paragraph (2) applies
				(or the beneficiary of such employee), gross income of such employee (or such
				beneficiary) does not include any distribution from the eligible retirement
				plan described in paragraph (2)(A) to the extent that—
							(A)such distribution
				is made on or before the day prescribed by law (including extensions of time)
				for filing such employee’s or beneficiary’s return for the taxable year in
				which such employee dies or becomes disabled, and
							(B)the aggregate
				amount of such distributions does not exceed the excess of—
								(i)the proceeds of
				the group insurance policy or debt protection product through which the
				protection described in paragraph (2)(B) is provided, over
								(ii)the amount of the
				deemed distribution described in paragraph (2)(D).
								For
				purposes of clause (i), not more than 135 percent of the amount described in
				clause (ii) shall be taken into account.(2)ApplicationThis
				paragraph shall apply to an employee who—
							(A)receives a loan
				from an eligible retirement plan described in clause (iii), (iv) or (vi) of
				subsection (c)(8)(B),
							(B)obtains the
				protection described in section 414(y)(2) pursuant to a qualified participant
				and beneficiary death and disability protection arrangement described in
				section 414(y) with respect to such loan,
							(C)dies or becomes
				disabled, and
							(D)is deemed to
				receive a distribution pursuant to section 72(p)(2)(D) following such death or
				disability with respect to such loan.
							(3)DistributionA
				distribution described in paragraph (1) shall be treated as not violating the
				requirements of sections 401(k)(2), 403(b)(7)(A)(ii), and 403(b)(11).
						(4)Otherwise
				distributable amountA group insurance policy or debt protection
				product may provide that the amount that would otherwise be distributable
				pursuant to this subsection may be paid directly by the issuer of such group
				insurance policy or debt protection product to the employee. Any such amount
				shall be treated as paid to the eligible retirement plan and distributed to the
				employee pursuant to this
				subsection.
						.
			(e)Effective
			 dateThe amendments made by this section shall be take effect
			 with respect to loans made after the one year period beginning on the day after
			 the date of enactment of this Act.
			(f)Application of
			 fiduciary standards under Employee Retirement Income Security Act of 1974 with
			 respect to A qualified participant loan
			 protection arrangementNo
			 person that, as a fiduciary of an eligible retirement plan described in clause
			 (iii), (iv) or (vi) of section 402(c)(8)(B) of the Internal Revenue Code of
			 1986, whether or not such person has adopted a qualified participant loan
			 protection arrangement (as defined section 414(y) of such Code (added by
			 subsection (a) of this section)), shall be deemed to have violated section 404
			 or 406 of the Employee Retirement Income Security Act of 1974 in connection
			 with adopting or not adopting such an arrangement.
			
